Citation Nr: 1135197	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left leg disability. 

2.  Entitlement to service connection for a left leg disability, to include as secondary to a service-connected right leg disability.

3.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a left leg disability and sleep apnea.  Jurisdiction over this case was subsequently returned to the VARO in Boise, Idaho, and that office forwarded the appeal to the Board.

In January 2010, the Board remanded this matter for a Travel Board hearing.  In June 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the Veteran's claims file.  

The issues of entitlement to service connection for a back disability and entitlement to an increased rating for a service-connected right leg disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  Service connection for a left knee disability was denied by the RO in a January 1972 rating decision.  The Veteran was notified of that decision and he did not file an appeal.  The Veteran filed a new claim in July 2007.

2.  Evidence received since the last final denial in January 1972 is neither cumulative nor redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left leg disability.

3.  In a Statement In Support Of Claim (VA Form 21-4138) received by the Board in June 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for a left leg disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran as to the issue of service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Preliminary Matter & Pertinent Law and Regulations

As a preliminary matter, the Board observes that the Veteran filed a claim for service connection for a left knee disability in January 1972.  In January 1972, the RO denied the Veteran's claim, finding that the Veteran's service records did not document injury to the left knee in service and it was not recorded on VA examination.  Later that month, the Veteran submitted a VA medical record dated in July 1971 that noted a history of surgery for cartilage repair and symptoms of pain, swelling, and stiffness resulting from "trauma from fall."  No further action was taken by the RO subsequent to receipt of the July 1971 VA medical record.   

VA regulations at the time of the Veteran's January 1972 claim for service connection provided that new and material evidence received prior to the expiration of the appeal period, or prior to appellate decision, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(A) (effective December 1, 1962).  The regulations further provided that evidence which is solely cumulative or repetitious in character will not serve as the basis for reconsideration of the previous decision.  When evidence relates to the same specific fact to which proof was before adduced of a like character it is cumulative but not when it relates to a new fact respecting the general question or point in issue.  To constitute material evidence the facts offered must relate and go to the issue or have a legitimate effective influence or bearing on the decision in question.  38 C.F.R. § 3.156 (G) (effective May 29, 1959).

Here, although new evidence consisting of a July 1971 VA medical record was submitted prior to expiration of the appeal period for the January 1972 RO denial, the Board finds that the newly-submitted evidence was cumulative of evidence already of record and did not relate to a new fact respecting the general question or point in issue or have a legitimate effective influence or bearing on the decision in question.  Specifically, that VA medical record did not relate to in-service incurrence or aggravation of a left knee injury.  While the July 1971 medical record noted surgery for cartilage repair and symptoms resulting from trauma from a fall, it did not indicate that the referenced traumatic fall occurred in service, nor did it specify the body part that sustained trauma and underwent surgery.  Furthermore, even arguing that the referenced traumatic fall did occur in service, the Board points out that the Veteran had previously reported a history of a fall in service during his July 1970 VA examination.  Accordingly, the Board finds that the July 1971 VA medical record does not constitute new and material evidence relating to the Veteran's claim for service connection for a left knee disability.

Therefore, because the Board finds that the July 1971 VA medical record received subsequent to the January 1972 RO denial was not new and material evidence relating to the Veteran's claim for service connection for a left knee disability, and because a timely notice of disagreement was not filed prior to expiration of the appeal period, the January 1972 RO decision became final.  38 C.F.R. §§ 19.118, 19.153 (effective May 21, 1969).

In July 2001, the RO received the Veteran's claim to reopen service connection for the left leg.  It is noted that rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010). 

A final decision cannot be reopened unless new and material evidence is presented pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board points out that in this case the RO has not addressed whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a left leg disability.  Nevertheless, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Analysis

The evidence before the RO at the time of the prior final decision consisted of the Veteran's service treatment records and a July 1970 VA examination report relating to the Veteran's right knee disability.  The RO denied the Veteran's claim because there was no evidence showing that a left knee disability was incurred in service.  The RO also noted that an operative scar on the Veteran's left knee preexisted service.

The Veteran applied to reopen his claim for service connection for a left leg disability in July 2007.  In support of his application to reopen, the Veteran submitted private treatment records showing complaints related to the left knee in February 1981.  A February 1981 treatment record noted that the Veteran injured both of his knees as a result of a fall onto a deck, subsequent to which the Veteran underwent right knee surgery.  The Veteran has also submitted a private treatment record dated in August 2008 documenting the Veteran's report of left knee pain since service and reflecting a private examiner's opinion that the Veteran's current left knee pain is related to his reported fall in service.

The February 1981 and August 2008 private treatment records are new because they were not previously submitted to agency decisionmakers, and they are neither cumulative nor redundant of evidence previously of record.  That evidence is also material because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, when presumed credible, the February 1981 treatment record supports both a continuity of symptoms related to the left knee, in that it documents early complaints related to the left knee, and in-service incurrence, as it relates the Veteran's left knee symptoms to a fall onto a deck with simultaneous injury to the right knee, consistent with the Veteran's reports of his in-service injury to the left knee.  Similarly, the August 2008 treatment record relates the Veteran's current left knee symptoms to his military service.  

A Veteran does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is new and material. 

In conclusion, the Board finds that the February 1981 and August 2008 treatment records received since the January 1972 rating decision are new and material, and the claim for service connection for a left leg disability is reopened.  The reopened claim is discussed below in the remand portion of the decision.


II.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in VA Form 21-4138 received by the Board in June 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for sleep apnea currently before the Board.  As the Veteran has withdrawn his appeal as to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  The Duty to Notify and the Duty to Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, with regard to the application to reopen the claim of entitlement to service connection for a left leg disability, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



ORDER

New and material evidence having been received, the claim for service connection for a left leg disability is reopened.

The appeal as to the issue of entitlement to service connection for sleep apnea is dismissed.


REMAND

The Board regrets the additional delay in this appeal.  Nevertheless, the Board is constrained by the fact that proper adjudication of the Veteran's claim for service connection for a left leg disability requires additional development.

The Veteran asserts that he currently suffers from a left leg disability that is related to service.  Specifically, the Veteran contends that his current left leg disability is the result of a 20- to 25-foot fall from a ship's mast onto the ship's deck in service.  In the alternative, the Veteran asserts that his current left leg disability was caused or aggravated by his service-connected right leg disability.  The Veteran has testified that he overcompensates for his right leg disability by putting more "work" on his left leg. 

Service treatment records show that the Veteran was noted to have a history of knee trouble and surgery during a pre-induction service examination in June 1968.  However, clinical evaluation of the bilateral lower extremities at that time was normal other than a surgical scar noted on the left patella.  In January 1969, the Veteran sought treatment for a right knee injury.  At that time, it was noted that the Veteran sustained a right knee injury prior to service and then retwisted the knee three weeks ago.  He reported experiencing symptoms of swelling, pain, and catching in the right knee.  He was diagnosed with a torn medial meniscus.  Thereafter, service treatment records show ongoing complaints and treatment related to the right knee but the reports are negative for complaints related to the left knee.  However, in March 1969, the Veteran was diagnosed with bilateral chondromalacia patellae, suggesting the presence of left knee symptoms in service.  Examination on release from active duty in May 1970 revealed no complaints or clinical findings related to the left knee other than the scar on the left patella that was noted during pre-induction examination.  Significantly, the May 1970 examination also revealed no clinical findings related to the right knee despite the evidence in the service treatment records of ongoing treatment, including multiple surgeries.

Post service, the Veteran underwent VA examination in July 1970 for his right knee disability.  At that time, it was noted that the Veteran injured his right knee when he fell from a ladder aboard a ship in service.  It was also noted that the Veteran underwent incision and drainage of the left knee for a cyst in July 1967.  In a statement received in January 1972, the Veteran reported that he injured his left knee at the same time he injured his right knee and was seeking service connection for the same.  In support of his claim, he submitted a VA medical record dated in July 1971 that notes surgery for cartilage damage, pain, swelling, and stiffness related to "trauma from fall."  Thereafter, a post-service medical record dated in February 1981 shows complaints of the left knee giving out, catching and popping.  The Veteran reported that he fell to a deck two years prior and injured both of his knees.  He reported that he had surgery on the right knee and although the left one bothered him some, it improved enough to the point that he did not desire to have surgery.  Following physical examination of the Veteran and after x-rays returned normal, early patellofemoral arthritis was diagnosed.

Thereafter, during private medical treatment in August 2005, it was noted that the Veteran had symptoms of radiculopathy from his lumbar spine in his left leg and also suffered from numbness in his feet.  Diagnoses at that time included mild diabetic peripheral neuropathy.  During VA examination for the right knee in November 2005, it was noted that the Veteran limped on his right leg.  Similarly, during August 2006 private treatment and during a November 2007 VA examination of the right knee, the Veteran was noted to walk with an antalgic gait favoring the right.  The November 2007 VA examiner specifically noted that the Veteran leaned to his left as he walked. 

Private treatment records dated in August 2008 note the Veteran's complaint of left knee pain that had been ongoing since a fall in the Navy in 1968.  Physical examination revealed positive medial joint line tenderness and x-rays showed decreased joint space and a bone spur in the anterior aspect of the patella.  An assessment was made of degenerative joint disease with meniscal symptoms.  An opinion was offered that, on a more probable basis than not, the Veteran's current pain is related to his fall in 1968, as the Veteran stated that he had experienced continual pain in the knee since that fall.

Based on the foregoing, the Board finds that remand is warranted to afford the Veteran a VA examination with respect to his claim for his left leg disability.  The duty to assist requires that VA afford a Veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  Moreover, in a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in- service injuries for purposes of obtaining VA examination). 

In this case, the Veteran has not yet been afforded a VA examination to address the nature and etiology of his left leg disability.  The record reflects that the Veteran has current diagnoses of degenerative joint disease with meniscal symptoms, lumbar radiculopathy, and diabetic neuropathy.  The record also shows that the Veteran is service-connected for a right knee disability that was incurred in service.  As noted above, the Veteran maintains that his current left leg disability was caused by the same fall in service that caused his service-connected right leg disability, or, alternatively, that his current left leg disability was caused or is aggravated by his service-connected right knee disability.  The Veteran has provided lay evidence of a left knee injury in service and lay evidence of continuing symptoms since service.  The record shows that the Veteran claimed in-service injury to his left knee as early as January 1972 and received treatment for the left knee as early as February 1981.  The record also shows that the Veteran currently walks with an antalgic gait secondary to his service-connected right knee disability.

As the Veteran has not been shown to have medical expertise to provide an opinion regarding the etiology of his left leg disability, his assertions, standing alone, are not competent or sufficient to establish service connection for this disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran has submitted an August 2008 private opinion indicating that the Veteran's current left leg pain is related to his fall in service on a more probable than not basis, the Board finds that opinion to be inadequate for rating purposes.  Specifically, there is no indication that the August 2008 private physician had access to the Veteran's claims file or service medical records.  Instead, it appears that the opinion was based solely on the history provided by the Veteran.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinion appears to have been in this case.  Black v. Brown, 5 Vet. App. 177  (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

Nevertheless, the Board finds that the Veteran has presented lay evidence which, while insufficient to grant his claim, is enough to trigger VA's duty to assist by furnishing a VA examination, particularly when viewed in combination with the evidence of a left knee disability and a fall in service that was received in proximity to his release from active duty.  38 C.F.R. § 3.159(c)(4); McLendon.  For this reason, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to assess whether any current left leg disability had its onset during his period of active duty or is otherwise related to any incident therein, or whether any current left leg disability was caused or is aggravated by his service-connected right knee disability.  Id.  The VA examination should include a review a review of all pertinent evidence of records.  38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).

Furthermore, the Board finds that remand is warranted in order to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements.  Here, the record reflects that since the last RO adjudication of the Veteran's claim, the Veteran has submitted additional evidence in the form of a July 2010 lay statement relating to in-service incurrence.  That statement has not been considered by the RO and was not accompanied by a waiver of RO consideration.

VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has now reviewed the July 2010 statement, it has done so solely for the purpose of issuing this remand, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that, on remand, the Veteran's claim should be reviewed with consideration of the July 2010 statement and all evidence received since the last RO adjudication.

Additionally, the Board notes that private medical records may be outstanding.  In June 2008, the Veteran submitted copies of private medical records dated from May 1978 to March 1991, which include treatment for the left knee.  However, it does not appear that any efforts were made by the RO to ensure that all private medical records from that provider were obtained.  As there may be outstanding private medical records that contain information relevant to the Veteran's claim, further efforts should be made to obtain those records on remand.  

Finally, the Board notes that there appear to be outstanding VA medical records pertinent to the Veteran's claim.  The Veteran reported receiving VA treatment for his right knee disability soon after separation from service, and he has submitted a single VA treatment record dated in July 1971.  However, it does not appear that efforts have been made to obtain additional early VA medical records.  In addition, the Board notes that the most recent VA medical records were submitted directly by the Veteran and not obtained by the RO.  Therefore, it is unclear whether the Veteran's full VA medical record relating to his knee disability has been obtained.  As there may be outstanding VA medical records that could support the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Salt Lake City Health Care System, the VA Medical Center in Fort Meade, South Dakota, or any other VA Medical Center identified by the Veteran as a provider of treatment for his left leg disability, from the earliest date of treatment of the Veteran to the present.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from Franklin R. Stuart, M.D., from the earliest date of treatment of the Veteran, to the present.  All attempts to obtain those records should be noted in the claims folder, and the appellant should be notified of any unsuccessful efforts. 

3.  After the above development is completed, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his left leg disability.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertion that his left leg disability was incurred in or related to service or is secondary to his service-connected right knee disability; service medical records showing a scar on the left patella upon entrance into service, subsequently noted to be related to drainage of a cyst; the service medical records showing a diagnosis of bilateral chondromalacia patellae; the February 1981 treatment record showing treatment for a left knee disability; and, the August 2008 private opinion that the Veteran's knee pain is probably related to a fall in service.  Additionally, the VA examiner should consider the lay evidence regarding a continuity of left leg symptoms since active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

Specifically, the VA examiner's opinion should provide the following:

a) Diagnose any left leg disability.

b) State whether clearly and unmistakably shows that any current left leg disability pre-existed service.

c)  If so, state whether the evidence clearly and unmistakably shows that the Veteran's preexisting left leg disability underwent an increase in the underlying pathology during service, i.e., was aggravated by his period of active service. 

d)  If there was an increase in severity of the Veteran's left leg disability, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

e)  If no preexisting left leg disability is found, state whether it is at least as likely as not (50 percent probability or greater) that any current left leg disability first manifested in or is otherwise related to the Veteran's active duty or any incident therein, including a fall that caused injury to the Veteran's right knee.

f)  State whether it is at least as likely as not (50 percent probability or greater) that any current left leg disability was caused or is aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected right knee disability.  If the examiner finds that any left leg disability is aggravated by the service-connected right knee disability, the examiner should quantify the degree of aggravation if possible.

4.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the Veteran's claim.

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


